Citation Nr: 1438728	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  05-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984, with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a Board hearing in March 2009.  In May 2009 and May 2010, the Board remanded the Veteran's claims for further development.  In an August 2012 decision, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a December 2013 memorandum decision, the Court vacated and remanded that part of the Board decision that denied the claims for service connection for a left shoulder disability, right knee disability, and left ankle disability for further proceedings consistent with its decision.  The remainder of that Board decision was left undisturbed.

The issue of entitlement to service connection for a left knee disability was raised at the time of the March 2009 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


REMAND

Pursuant to the Court's memorandum decision, the Board finds that further development is needed in the case.

At a November 2009 VA examination, the examiner noted the Veteran's report that his disabilities began in service and had become progressively worse since that time.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's left shoulder, right knee, and left ankle disabilities were not related to service.  The examiner stated that there is no evidence of chronic or recurrent complaints regarding the left shoulder, right knee, or left ankle in service and there were no records of orthopedic complaints until 2005.  Therefore, the examiner relied on the lack of medical records and did not properly consider the Veteran's competent statements suggesting recurrent symptoms since service.  Thus, another examination with opinions considering the Veteran's statements is needed.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through March 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2012.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any left shoulder, right knee, and left ankle disabilities.  The examiner should review the claims file and note that review in the report.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner should specifically acknowledge and consider the Veteran's competent lay statements regarding in-service onset and symptoms since service.  The examiner should provide the following.

(a)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any left shoulder disability had its onset in active service or within one year thereafter or is otherwise related to service.  

(b)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any right knee disability had its onset in active service or within one year thereafter or is otherwise related to service.  

(c)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any left ankle disability had its onset in active service or within one year thereafter or is otherwise related to service.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

